United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
            ___________

            No. 00-4044
            ___________

Grinnell Fire Protection Systems         *
Company,                                 *
                                         *
                  Petitioner,            *
                                         *
      v.                                 *
                                         *
National Labor Relations Board,          *
                                         *
                  Respondent.            *

            ___________                      On Petition for Review from
                                             National Labor Relations Board.
            No. 01-1339
            ___________                            [PUBLISHED]

Grinnell Fire Protection Systems     *
Company,                             *
                                     *
                  Respondent,        *
                                     *
      v.                             *
                                     *
National Labor Relations Board,      *
                                     *
                  Petitioner.        *
                                ___________

                            Submitted: September 10, 2001

                                   Filed: December 5, 2001
                                    ___________

Before LOKEN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                             ___________

PER CURIAM.

        The Road Sprinkler Fitters Union, Local 669 represents all sprinkler fitters and
their apprentices employed by Grinnell Fire Protection Systems Company. The
Union went on strike against Grinnell in 1994 when their collective bargaining
agreement expired, and Grinnell continued its operations with nonstriking Union
employees and non-Union replacement workers. After Grinnell provided payroll
information but refused to provide names and home addresses of employees in the
Union’s bargaining unit, the Union filed unfair labor practice charges asserting
Grinnell failed to provide relevant bargaining information. Following a hearing, an
administrative law judge (ALJ) held Grinnell engaged in an unfair labor practice by
failing to bargain in good faith when Grinnell refused to provide the Union with the
names and home addresses of bargaining unit employees, including strike
replacements. The ALJ held the information was presumptively relevant, and found
Grinnell failed to show the information was either irrelevant or requested in bad faith.
The National Labor Relations Board affirmed the ALJ’s decision and ordered
Grinnell to provide the requested information. Grinnell Fire Protection Sys. Co. &
Road Sprinkler Fitters, Local Union No. 669, 332 N.L.R.B. 120 (2000). Grinnell
petitions for review, and the Board cross-applies for enforcement. We review the
Board’s factual findings for substantial evidence on the record as a whole, and review
its legal conclusions for rationality and consistence with the National Labor Relations
Act. Chicago Tribune Co. v. NLRB, 79 F.3d 604, 607 (7th Cir. 1996) (holding
employer did not commit unfair labor practice in refusing to disclose replacement
employees’ home addresses).

      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.

                                          -2-
       An employer’s duty to bargain with a union in good faith includes a duty to
provide relevant information needed for the proper performance of the union’s duties
as the employees’ bargaining representative. Detroit Edison Co. v. NLRB, 440 U.S.
301, 303 (1979). A union’s assertion that it needs certain information does not
automatically require the employer to supply it, however. Id. at 314. Rather, the
employer’s duty to supply information turns on the circumstances of the particular
case. Id. The Board has consistently taken the view that the names and addresses of
replacement employees are presumptively relevant information, and a union is
generally entitled to the information upon request. Chicago Tribune Co., 79 F.3d at
607. Courts have held the names of replacement workers may be relevant to the
collective bargaining process. Id. Nevertheless, relevant information may be
withheld from a union when the interest in confidentiality outweighs the union’s need
for the information. Id. at 608.

       Here, the record does not reveal specifically why the Union needs the
information. In a letter, the Union requested the information “[i]n preparation for
future discussions.” Union vice-president Bodine stated the Union needs the
information to know who the Union represents. Bodine’s testimony reflects that at
least in part, the Union uses the replacements’ names and addresses for the purpose
of solicitation. While this objective is not illegitimate as Grinnell suggests, it does
not rise to the level of a need. Id. Further, replacement employees have worked at
Grinnell since 1994, so the Union has had ample opportunities to communicate with
them. Id. Indeed, Bodine testified he had visited Grinnell’s work sites “a lot” of
times to speak to replacement employees and had told them about job opportunities
at other Union companies and about the Union’s pension plan and other benefits.
Bodine also contacted replacement employees on the telephone. We were told at oral
argument that collective bargaining is now underway, but were not told whether this
bargaining will include ongoing employment for the replacement employees.
Although the names of bargaining unit employees may be relevant to collective
bargaining, id. at 607, the employees’ home addresses are of dubious relevance, since

                                         -3-
the Union can contact the employees at work. The employees can easily provide their
own addresses if they want to be contacted at home. Id. at 608. Besides, the Union
probably already has a good many of these addresses from its on-the-job contacts
since 1994, and probably already knows the addresses of the nonstriking Union
workers. As for confidentiality, the employees do not have an extreme privacy
interest in their names, which are commonly known in the workplace, but have a
greater privacy interest in protecting the location of their homes, even though there
is no evidence of threats of violence. See id.

      We thus conclude Grinnell committed an unfair labor practice in refusing to
disclose the bargaining unit employees’ names, but not in refusing to disclose the
employees’ home addresses. Accordingly, we grant enforcement of the part of the
Board’s order requiring Grinnell to disclose the names of the bargaining unit
employees, but deny enforcement of the part requiring disclosure of their home
addresses.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-